Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 13, 2021, has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the Claims 1 and 5 have overcome the objections previously set forth in the Non-Final Office Action mailed January 21, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Berteau et al. (US 2016/0145563 A1), herein referred to as Berteau, in view of Fukunaga (JP 2005/348672 A, with all citation directed to the English Machine Translation, attached to this Office Action).
Regarding claim 1, Berteau teaches a cell culture device (Abstract), comprising: a culture tank (200) for culturing a cell in a culture solution, the culture tank (200) being in a shape in which a horizontal sectional area upwardly increases (Fig. 2; Paragraph [0072]); a supply unit, comprising a culture solution pipe (202, 214) and a pump; the supply unit supplying the culture solution to the culture tank (Paragraph [0072]); a control unit (1200), comprising a computer (1300) with a CPU (1302), a RAM (1306), a CD-ROM (1324), a communication module (Paragraph [0140]), and an auxiliary storage device (1324); the control unit (1200) controlling the supply of the culture solution of the supply unit (202, 214) 
Berteau does not explicitly teach an embodiment wherein a turning upward flow is formed in the culture solution, or that the culture solution is intermittently supplied to the culture tank from the supply unit. Fukunaga, however, teaches a culture device and culture method (Paragraph [0001]) wherein the culture tank (2) is a shape in which a horizontal sectional area upwardly increases (Figs. 1, 3, 4; Claim 10; Claim 15; Paragraph [0018]); the culture solution is intermittently supplied to the culture tank (2) from the supply unit (4, 19), according to the control of the control unit (control apparatus) (Paragraph [0021]; Paragraph [0056]); and a turning upward flow is formed in the culture solution (Paragraph [0039]), and thus, a plug of the culture solution is also formed in a culture region in which the cell is retained in the culture tank (2) (Paragraph [0019]; Paragraph [0039]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Berteau to include the fluid flow and supply patterns taught by Fukunaga to perform three-dimension culture in a state where the cell mass is kept at a fixed position in the culture medium (Fukunaga: Paragraph [0056]).
Regarding claim 2, Berteau teaches the cell culture device as previously described, wherein the supply unit includes, a culture solution supply line (202, 214) for supplying the culture solution to the culture tank (200), and a pump provided on the culture solution supply line (Fig. 2; Paragraph [0072]; and the control is performed by the control unit (1200) such that a time for driving the pump and a time for stopping the driving of the pump are alternately repeated, and thus, the culture solution is intermittently supplied to the culture tank (Paragraph [0126]).
	Regarding claim 3, Berteau teaches the cell culture device as previously described, further comprising: a cell distribution detection unit (1216), comprising a turbidity sensor, detecting a distribution of the cell in the culture tank (Paragraph [0129]), wherein the control unit (1200) controls a 
	Regarding claim 4, Berteau teaches the cell culture device as previously described, further comprising: a culture environment detection unit (1216), comprising a thermometer, a pH meter, and a dissolved oxygen meter, detecting a culture environment in the culture tank (Paragraph [0129]); an adjustment unit (326), comprising a gas supply unit, adjusting the culture solution to be supplied to the culture tank, in front of the supply unit (shown in Fig. 3 as (328)) (Fig. 3; Paragraph [0078]); and an adjustment control unit (1200), comprising a computer (1300) with a CPU (1302), a RAM (1306), a ROM (1324), CD-ROM, a communication module (Paragraph [0140]), and an auxiliary storage device (1324) (Fig. 13; Fig. 14; Paragraphs [0135]-[0140]); the adjustment control unit (1200) controlling the adjustment of the culture solution of the adjustment unit, on the basis of the culture environment in the culture tank, detected by the culture environment detection unit (Paragraph [0099]). 
Regarding claim 5, Berteau teaches a cell culture method in a cell culture device including a culture tank (200) for culturing a cell in culture solution, the culture tank being in a shape in which a horizontal sectional area upwardly increases (Fig. 2; Paragraph [0072]); wherein the culture solution is supplied to the culture tank from a supply unit of the cell culture device, which comprises a culture solution supply pipe (202, 214) and a pump (Paragraph [0072]), according to the control of a control unit of the cell culture device, which comprises a computer (1300) with a CPU (1302), a RAM (1306), a CD-ROM (1324), a communication module (Paragraph [0140]), and an auxiliary storage device (1324) (Fig. 13; Paragraphs [0135]-[0140]). 
Berteau does not explicitly teach an embodiment wherein a circulation upward flow is formed in the culture solution, or that the culture solution is intermittently supplied to the culture tank by the supply unit. Fukunaga, however, teaches a culture device and culture method (Paragraph [0001]) 
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Berteau to include the fluid flow and supply patterns taught by Fukunaga to perform three-dimension culture in a state where the cell mass is kept at a fixed position in the culture medium (Fukunaga: Paragraph [0056]).
	Regarding claim 6, Berteau teaches the cell culture device as previously described, further comprising: a cell distribution detection unit (1216), comprising a turbidity sensor, detecting a distribution of the cell in the culture tank (Paragraph [0129]), wherein the control unit controls a supply amount per unit time of the culture solution to be supplied to the culture tank by the supply unit, on the basis of the distribution of the cell in the culture tank, detected by the cell distribution detection unit (Paragraphs [0126]-[0129]). 
Regarding claim 7, Berteau teaches the cell culture device as previously described, further comprising: a culture environment detection unit (1216), comprising a thermometer, a pH meter, and a dissolved oxygen meter, detecting a culture environment in the culture tank (Paragraph [0129]); an adjustment unit (326), comprising a gas supply unit, adjusting the culture solution to be supplied to the culture tank, in front of the supply unit (shown in Fig. 3 as (328)) (Fig. 3; Paragraph [0078]); and an adjustment control unit (1200), comprising a computer (1300) with a CPU (1302), a RAM (1306), a CD-ROM (1324), a communication module (Paragraph [0140]), and an auxiliary storage device (1324) (Fig. 13; Fig. 14; Paragraphs [0135]-[0140]); the adjustment control unit (1200) controlling the adjustment of 
Regarding claim 8, Berteau teaches the cell culture device as previously described, further comprising: a culture environment detection unit (1216), comprising a thermometer, a pH meter, and a dissolved oxygen meter, detecting a culture environment in the culture tank (Paragraph [0129]); an adjustment unit (326), comprising a gas supply unit, adjusting the culture solution to be supplied to the culture tank, in front of the supply unit (shown in Fig. 3 as (328)) (Fig. 3; Paragraph [0078]); and an adjustment control unit (1200), comprising a computer (1300) with a CPU (1302), a RAM (1306), a CD-ROM (1324), a communication module (Paragraph [0140]), and an auxiliary storage device (1324) (Fig. 13; Fig. 14; Paragraphs [0135]-[0140]); the adjustment control unit (1200) controlling the adjustment of the culture solution of the adjustment unit, on the basis of the culture environment in the culture tank, detected by the culture environment detection unit (Paragraph [0099]). 
Regarding claim 9, Berteau teaches the cell culture device as previously described, further comprising: a culture environment detection unit (1216), comprising a thermometer, a pH meter, and a dissolved oxygen meter, detecting a culture environment in the culture tank (Paragraph [0129]); an adjustment unit (326), comprising a gas supply unit, adjusting the culture solution to be supplied to the culture tank, in front of the supply unit (shown in Fig. 3 as (328)) (Fig. 3; Paragraph [0078]); and an adjustment control unit (1200), comprising a computer (1300) with a CPU (1302), a RAM (1306), a CD-ROM (1324), a communication module (Paragraph [0140]), and an auxiliary storage device (1324) (Fig. 13; Fig. 14; Paragraphs [0135]-[0140]); the adjustment control unit (1200) controlling the adjustment of the culture solution of the adjustment unit, on the basis of the culture environment in the culture tank, detected by the culture environment detection unit (Paragraph [0099]). 
Response to Arguments
Applicant’s arguments, see Pages 8-12, filed on April 13, 2021, with respect to the rejections of claims 1 and 5 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berteau et al. (US 2016/0145563 A1), herein referred to as Berteau, in view of Fukunaga (JP 2005/348672 A, with all citation directed to the English Machine Translation, attached to this Office Action).
As stated in the Non-Final Office Action mailed January 21, 2021, and reiterated by the Applicant in the reply filed on April 13, 2021, Berteau teaches a perfusion bioreactor system, but fails to teach the formation of a “turning upward flow” and a “plug flow” by intermittently supplying a culture solution into its bioreactor that functions as a culture tank. Fukunaga, however, teaches a culture device and culture method (Paragraph [0001]) wherein the culture tank (2) is a shape in which a horizontal sectional area upwardly increases (Figs. 1, 3, 4; Claim 10; Claim 15; Paragraph [0018]); the culture solution is intermittently supplied to the culture tank (2) from the supply unit (4, 19), according to the control of the control unit (control apparatus) (Paragraph [0021]; Paragraph [0056]); and a turning upward flow is formed in the culture solution (Paragraph [0039]), and thus, a plug of the culture solution is also formed in a culture region in which the cell is retained in the culture tank (2) (Paragraph [0019]; Paragraph [0039]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Berteau to include the fluid flow and supply patterns taught by Fukunaga to perform three-dimension culture in a state where the cell mass is kept at a fixed position in the culture medium (Fukunaga: Paragraph [0056]).

Applicant’s request for the withdrawal of the rejections of claims 1-9 has been considered and is respectfully denied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R./Examiner, Art Unit 1799        

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799